Detailed Action
This action is in response to amendments filed on 03/30/2021. 
This action is in response to application filed on 06/03/2020 which continuation of application no. 15/404162 (now patent #10705703) filed on 01/11/2017. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending.
Claims 1-19 are rejected.

Applicant’s Response
In Applicant’s Response dated 03/30/2021, Applicant amended claims 1, 9-10, 12, canceled claim 3.  Applicant argued against various rejections previously set forth in the Office Action mailed on 01/06/2021. 


Official Notice
MPEP 2144.03C states:
“If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.

Accordingly, the examiners well-known in the art statement with respect to the claims included in the previous office action are taken to be admitted prior art because applicant either failed to traverse the examiner’s assertions of official notice or that the traverse was inadequate. 

	

Claim Objections
Claim 12, lines 16 and 19 should be amended in the following manner to make language of the claim consistent. 
Line (16) “modify, based on a first selection of [[a]] the representation of [[a]] the refrigerator, the receding…”
	Line (19)”rendering the primary content and to display a real-time view of contents of the refrigerator”


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14-15 of U.S. Patent No. 10705703 in view of Osman et al. US 2018/0147483 A1.  Claim 14-15 of U.S. Patent No. 10705703 discloses all limitations of claim 1 of present application except for the limitation “interrupt presenting the primary content as answering the request to establish the telecommunication”.  However,   Osman et al. US 2018/0147483 A1, figure 4 and accompanying text discloses the above limitation. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to include interrupt presenting the primary content as answering the request to establish the telecommunication.  This would have been obvious for the purpose of pausing content while user view alerts and answers calls as disclosed by Osman et al.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14-15 of U.S. Patent No. 10705703 in view of Osman et al. US 2018/0147483 A1.  Claim 14-15 of U.S. Patent No. 10705703 discloses all limitations of interrupt presenting the primary content as answering the request to establish the telecommunication… send the received alert data to display”.  However,   Osman et al. US 2018/0147483 A1, figure 4 and accompanying text discloses the above limitation. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to include interrupt presenting the primary content as answering the request to establish the telecommunication… send the received alert data to display.  This would have been obvious for the purpose of pausing content while user view alerts and answers calls as disclosed by Osman et al.
At least due to dependency, claims 2-8 are rejected under the same rational as set forth above for claim 1.

Allowable Subject Matter 
	Claims 12-13 are allowable if amended to overcome all the objections noted above. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 	Claim 1-2, and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Osman et al. (US 2018/0147483 A1, referred hereinafter as D1) in view of Chen et al. (US 2018/0026920 A1, referred hereinafter as D2). 

As per claim 1, D1 discloses, 
A display device including a display operable to present primary content, the display device comprising, (D1, title, abstract, figure 4 discloses displaying gaming content).  
a display; a processor; and a memory including instructions that, when executed by the processor, cause the display device to, (D1, figure 4, and 13).  
present primary content on the display, (D1, figure 4-6 discloses/shows displaying of primary content (e.g. gaming content)).  
receive alert data of an electronic appliance, (D1, figure 4 and accompanying text, 0010, 0051-0053 shows/discloses receiving incoming phone call alert).   
present, one or more user interface elements to answer a request to establish a telecommunication session between the display device and the electronic appliance or to ignore the request, (D1, figure 4 and accompanying text, 0010, 0051-0053 shows/discloses receiving incoming phone call alert, based on user selection of answering the call to establish communication, game play is paused, where the display includes ignore/answer elements.).
and interrupt presenting the primary content as answering the request to establish the telecommunication session, (D1, figure 4 and accompanying text, 0010, 0051-0053 shows/discloses receiving incoming phone call alert, based on user selection of answering the call to establish communication, game play is paused). 
D1 fails to expressly disclose - determine an alarm level of the alert data, wherein the alarm level is high when the electronic appliance is associated with an identifier included within a contact list, and the alarm level is low when the identifier is not included within the contact list… in response to a determination that the alarm level is high, and in response to a determination that the alarm is low, ignore the alert data.
D2 (0036-0060, 0068, figure 4) discloses determine an alarm level of the alert data, wherein the alarm level is high when the electronic appliance is associated with an identifier included within a contact list, and the alarm level is low when the identifier is not included within the contact list… in response to a determination that the alarm level is high, and in response to a determination that the alarm is low, ignore the alert data 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, disclosed in D1, to include determine an alarm level of the alert data, wherein the alarm level is high when the electronic appliance is associated with an identifier included within a contact list, and the alarm level is low when the identifier is not included within the contact list… in response to a determination that the alarm level is high, and in response to a determination that the alarm is low, ignore the alert data.  This would have been obvious for the purpose of displaying notification based on priority of notification as disclosed by D2 (0017). 
	
	 
As per claim 2, the rejection of claim 1 further incorporated, D1 discloses,
wherein the display device is operable to be communicatively coupled to a control device that is communicatively coupled to the electronic appliance, the control device comprising: a control device processor; and a control device memory including instructions that, when executed by the control device processor, cause the display device to: receive alert data from the electronic appliance; and send the received alert data to the display, (D1, figure 4 ,13 and accompanying text, 0010, 0051-0053 shows/discloses receiving incoming phone call alert in the headset from paired device, based on user selection of answering the call to establish communication, game play is paused).  

As per claim 4, the rejection of claim 1 further incorporated, D1 discloses,
wherein the electronic appliance is a smartphone and the identifier is a [contact name], (D1, figure 4 ,13 and accompanying text, 0010, 0051-0053 shows/discloses receiving incoming phone call alert showing identifier of the caller in the headset from paired device/smartphone, based on user selection of answering the call to establish communication, game play is paused).  
D1 fails to expressly disclose – identifier is a phone number. 
However, phone number as identifier was notoriously well known before the effective filling of the invention. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, disclosed in D1, to include identifier is a phone number.  This would have been obvious and simple substitution for the purpose of identifying a contact as known in the art. 


As per claim 5, the rejection of claim 1 further incorporated, D1 discloses,
wherein the electronic appliance is one of a heater, (D1, figure 4 ,13 and accompanying text, 0010, 0051-0053 shows/discloses receiving incoming phone call alert showing identifier of the caller in the headset from paired device/smartphone, based on user selection of answering the call to establish communication, game play is paused.  The examiner notes that smartphone in use produces heat, and therefore fairly construed as a “heater”.).  
D1 fails to expressly disclose - wherein the electronic appliance is one of a refrigerator, an air conditioner unit, a heater, a stove, a dishwasher, a microwave oven, a hot water heater, a washing machine, a dryer, a stove, a door entry alarm, a window alarm, or an oven.
However, the network connects electronic appliance being one of a refrigerator, an air conditioner unit, a heater, a stove, a dishwasher, a microwave oven, a hot water heater, a washing machine, a dryer, a stove, a door entry alarm, a window alarm, or an oven was notoriously well known before the effective filing of the invention. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, disclosed in D1, to include the electronic appliance is one of a refrigerator, an air conditioner unit, a heater, a stove, a dishwasher, a microwave oven, a hot water heater, a washing machine, a dryer, a stove, a door entry alarm, a window alarm, or an oven.  This would have been obvious for the purpose of getting alerts from various network connected devices as known in the art. 

As per claim 6, the rejection of claim 1 further incorporated, D1 discloses,
further comprising a microphone and further instructions that, when executed by the one or more processors, further cause the display device to: receive an input from the microphone to answer the request or to ignore the request, (D1, figure 4 ,13 and accompanying text, 0010, 0051-0053, 0094 shows/discloses receiving incoming phone call alert showing identifier of the caller in the headset from paired device/smartphone, based on user selection/input, the call answered or ignored, where input maybe through voice recognition system (e.g. includes microphone).).  

As per claim 7, the rejection of claim 1 further incorporated, D1 discloses,
further comprising a motion sensor and further instructions that, when executed by the one or more processors, further cause the display device to: receive an input from the motion sensor to answer the request or to ignore the request, (D1, figure 4 ,13 and accompanying text, 0010, 0051-0053, 0094 shows/discloses receiving incoming phone call alert showing identifier of the caller in the headset from paired device/smartphone, based on user selection/input, the call answered or ignored, where input maybe through gesture recognition system (e.g. includes motion sensor).).  

As per claim 8, the rejection of claim 1 further incorporated, D1 discloses,
further comprising a physical interface operable to block all light external to the display device from a field of view of a user when the user mounts the display device, (D1, figure 4 ,13 and accompanying text, 0010, 0051-0056 shows/discloses immersive HMD device with or without see through portion.).  

As per claim 9:
Claim 9 is a system claim corresponding to device claims 1-2 and are of substantially same scope. 
Accordingly, claim 9 is rejected under the same rational as set forth for claims 1-2.  

Claim 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Osman et al. (US 2018/0147483 A1, referred hereinafter as D1) in view of Watson et al. (US 2012/0019378 A1, referred hereinafter as D3) in view of Habel (US 2015/00597374 A1, referred hereinafter as D6). 

As per claim 10, D1 discloses,
A display device including a display operable to present primary content, the display device comprising, (D1, figure 4 and accompanying text, 0010, 0051-0053 shows/discloses receiving incoming phone call alert, based on user selection of answering the call to establish communication, game play is paused).  
a display operable to present primary content, (D1, figure 4 and accompanying text, 0010, 0051-0053 shows/discloses receiving incoming phone call alert, based on user selection of answering the call to establish communication, game play is paused).  
a receiving interface to display a representation of a [device] status and one or more control elements associated with the representation with the primary contents displayed; a communication line communicatively coupling the interface to a [device], (D1, figure 4 ,13 and accompanying text, 0010, 0051-0053, 0094 shows/discloses receiving incoming phone call alert showing identifier of the caller in the headset from paired device/smartphone, based on user selection/input of answer/ignore, the call is answered or ignored, and game play is paused or adjusted, where device and HMD are paired via wireless communication line.).  
a processor; and a memory including instructions that, when executed by the processor, cause the display device to: present the primary content on the display, (D1, figure 4 and accompanying text, 0010, 0051-0053 shows/discloses receiving incoming phone call alert from paired smartphone, based on user selection of answering the call to establish communication, game play is paused).   
receive [phone call] as alert data of the [device]; interrupt presenting the primary content [based on answering the call], pause the rendering of the primary content and display a real-time view of contents [phone/real world] (D1, figure 4 and accompanying text, 0010, 0051-0053 shows/discloses receiving incoming phone call alert from paired smartphone, based on user selection of answering the call to establish communication, game play is paused).   
D1 discloses interrupting presentation of content based on alert; however, D1 fails to expressly disclose – refrigerator…. receive door open time as alert data of the refrigerator... as a door of the refrigerator has been open for a predetermined alert time
D3 (0025, 0038) discloses refrigerator…. receive door open time as alert data of the refrigerator... as a door of the refrigerator has been open for a predetermined alert time.
Accordingly, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention, as disclosed in D1, to include, the teachings of D3. This would have been obvious for the purpose providing a warning of abnormal conditions to users of appliances or device as disclosed by D3.
D1/D3 fail to expressly disclose – display real-time view of contents of the refrigerator.
D6 (0008) discloses display real-time view of contents of the refrigerator.
Accordingly, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention, as disclosed in D1, to include display real-time view of contents of the refrigerator. This would have been obvious for the purpose of allowing users to monitor content of refrigerator real-time and make correct purchasing decisions as disclosed by D6 (0005). 
 
As per claim 14, the rejection of claim 10 further incorporated, D1 discloses,
 wherein the one or more control elements associated with the [device/appliance] include graphical user interface information related to at least one of…, (D1, figure 4 and accompanying text, 0010, 0051-0053 shows/discloses receiving incoming phone call alert from paired smartphone, based on user selection of answering the call element to establish communication, game play is paused).    
D1 fails to expressly disclose - the refrigerator include graphical user interface information related to at least one of a temperature of the refrigerator, a power status, a last time the refrigerator was opened, an interior light status, or a door status.
D3 (0025, 0038) discloses the refrigerator include graphical user interface information (e.g. text message, email) related to at least one of a temperature of the refrigerator, a power status, a last time the refrigerator was opened, an interior light status, or a door status.
Accordingly, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention, as disclosed in D1, to include, the teachings of D3. This would have been obvious for the purpose providing a warning of abnormal conditions to users of appliances or device as disclosed by D3.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Osman et al. (US 2018/0147483 A1, referred hereinafter as D1) in view of Watson et al. (US 2012/0019378 A1, referred hereinafter as D3) in view of Habel (US 2015/00597374 A1, referred hereinafter as D6) in view of Chen et al. (US 2018/0026920 A1, referred hereinafter as D2).

As per claim 11, the rejection of claim 10 further incorporated, D1 discloses,
the memory further including instructions that, when executed by the processor, cause the display device to interrupt presenting the primary content according… , the display operable to: display alert content overlaid on the primary content without interrupting or pausing, and display an alert icon as a priority of "low" alert without otherwise obscuring the primary content, (D1, figure 4 ,13 and accompanying text, 0010, 0051-0053, 0094 shows/discloses device receiving incoming phone call alert showing identifier of the caller in the headset from paired device/smartphone over gaming content without fully obscuring  
D1 fails to expressly disclose - wherein the predetermined alert time allows multiple stages… to a predetermined priority.
D2 (0036-0060) discloses wherein the predetermined alert time allows multiple stages… to a predetermined priority.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, disclosed in D1, to include wherein the predetermined alert time allows multiple stages… to a predetermined priority.  This would have been obvious for the purpose of displaying notification based on priority of notification as disclosed by D2 (0017). 

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Osman et al. (US 2018/0147483 A1, referred hereinafter as D1) in view of Watson et al. (US 2012/0019378 A1, referred hereinafter as D3) in view of Habel (US 2015/00597374 A1, referred hereinafter as D6) in view of Wong et al. (US 2013/0069985 A1, referred hereinafter as D4).  

As per claim 15, the rejection of claim 14 further incorporated, D1 discloses,
wherein the graphical user interface information related to  [device] includes selectable graphics that allow..., (D1, figure 4 and accompanying text, 0010,    
D1 fails to expressly disclose - wherein the graphical user interface information related to the temperature of the refrigerator includes…
D3 (0025, 0038) discloses the refrigerator include graphical user interface information (e.g. text message, email) related to at least one of a temperature of the refrigerator, a power status, a last time the refrigerator was opened, an interior light status, or a door status.
Accordingly, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention, as disclosed in D1, to include, the teachings of D3. This would have been obvious for the purpose providing a warning of abnormal conditions to users of appliances or device as disclosed by D3.
D1/D3 fails to expressly disclose - wherein the graphical user interface information… includes selectable graphics that allow the temperature of the refrigerator to be adjusted, wherein upon selection of a higher temperature graphic causes a displayed temperature to be increased and causes transmission of setting data to the refrigerator to adjust the temperature of the refrigerator, accordingly
D4 (figure 1 -5 and accompanying text, 0003, 0021-0023, 0025-0032, 0036, 0038-0040, 0045, 0074-0080, 0086, 0091-0095) discloses wearable device having one or more processors and communication interfaces, where wearable device identifies devices, superimposes image over the identified devices including menus, button, 
Accordingly, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention, as disclosed in D1, to include, the teachings of D4. This would have been obvious for the purpose providing an interface for user to adjust and control various devices/appliances as disclosed by D4. 

As per claim 16:
The rejection of claim 15 further incorporated. 
D1/D3 fail to expressly disclose - wherein selection of a lower temperature graphic causes the displayed temperature to be decreased and causes transmission of setting data to the refrigerator to adjust the temperature of the refrigerator, accordingly.
D4 (figure 1 -5 and accompanying text, 0003, 0021-0023, 0025-0032, 0036, 0038-0040, 0045, 0074-0080, 0086, 0091-0095) discloses wearable device having one or more processors and communication interfaces, where wearable device identifies devices, superimposes image over the identified devices including menus, button, and/or augmented reality buttons to control the setting the of the identified target device.  D1 in particular discloses user actuating virtual buttons via gestures or input, based on the actuating updating the interface to highlighted menu selection (e.g. 
Accordingly, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention, as disclosed in D1, to include, the teachings of D4. This would have been obvious for the purpose providing an interface for user to adjust and control various devices/appliances as disclosed by D4. 

As per claim 17:
The rejection of claim 16 further incorporated. 
D1/D3 fail to expressly disclose - wherein the higher temperature graphic is in a form of an upward pointing arrow and the lower temperature graphic is in a form of a downward pointing arrow.
D4 (figure 1 -5 and accompanying text, 0003, 0021-0023, 0025-0032, 0036, 0038-0040, 0045, 0074-0080, 0086, 0091-0095) discloses wearable device having one or more processors and communication interfaces, where wearable device identifies devices, superimposes image over the identified devices including menus, button, and/or augmented reality buttons to control the setting the of the identified target device.  D1 in particular discloses user actuating virtual buttons via gestures or input, based on the actuating updating the interface to highlighted menu selection (e.g. selecting ice/water and or changing temperature as shown in figure 5.) and changing settings of the target devices. 
Accordingly, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention, as disclosed in D1, to include, the teachings 

As per claim 18:
The rejection of claim 15 further incorporated.
D1 discloses input via voice commands; however; D1 fails to expressly disclose - wherein the temperature is selectable and upon selection of the temperature, microphone data, obtained from a microphone communicatively coupled to a control device, is processed by the processor to determine if a new temperature is spoken into the microphone and the temperature is updated to reflect the spoken new temperature and setting data is transmitted to the refrigerator to adjust the temperature of the refrigerator, accordingly.
D4 (figure 1 -5 and accompanying text, 0003, 0021-0023, 0025-0032, 0036, 0038-0040, 0045, 0074-0080, 0086, 0091-0095, 0109) discloses wearable device having one or more processors and communication interfaces, where wearable device identifies devices, superimposes image over the identified devices including menus, button, and/or augmented reality buttons to control the setting the of the identified target device.  D1 in particular discloses user actuating virtual buttons via gestures or voice input, based on the actuating/voice input updating the interface to highlighted menu selection (e.g. selecting ice/water and or changing temperature as shown in figure 5.) and changing settings of the target devices. 
Accordingly, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention, as disclosed in D1, to include, the teachings . 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Osman et al. (US 2018/0147483 A1, referred hereinafter as D1) in view of Watson et al. (US 2012/0019378 A1, referred hereinafter as D3) in view of Habel (US 2015/00597374 A1, referred hereinafter as D6) in view of Wong et al. (US 2013/0069985 A1, referred hereinafter as D4) in view of Wedig et al. (US 2015/0170503 A1, referred hereinafter as D5).   

As per claim 19:
The rejection of claim 15 further incorporated. 
D1/D3/D4 discloses graphical user interface information related to the temperature of refrigerator; however, D1/D3/D4 fail to expressly disclose - information related to the temperature is flashing if the temperature of the [device] is outside of acceptable limits.
D5 (0121) disclose interfaces flashing if the temperature of the [device] is outside of acceptable limits.
Accordingly, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention, as disclosed in D1, to include, flashing if the temperature of the [device] is outside of acceptable limits. This would have been obvious with predicable results of providing a warning to users as disclosed by D5.
 

Response to Arguments
	Applicant’s arguments filed on 03/30/2021 have been fully considered but they are not persuasive and/or moot in view of new grounds of rejection. 

	Applicant argues that cited references fail to disclose “in response to a determination that the alarm is low, ignore the alert data” and in particular argues that D2 “only recites prioritizing the alert/notification…. may delay the notification, but the notification is still presented such that the user has to select whether to ignore the notification.”
	The examiner disagrees. 
The examiner notes that the claim language does not require that the ignoring of the alert data be indefinite.  Thus, D2 (0036-0060, 0068, figure 4) discloses the aboe argued limitation in that D2 determines an alarm level of the alert data, wherein the alarm level is high when the electronic appliance is associated with an identifier included within a contact list, and the alarm level is low when the identifier is not included within the contact list… in response to a determination that the alarm level is high, and in response to a determination that the alarm is low, ignore the alert data (e.g. depending on the condition as shown in figure 4 step 425).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, disclosed in D1, to include determine an alarm level of the alert data, wherein the alarm level is high when the electronic appliance is associated with an identifier included within a contact list, and the alarm level is low when the identifier is not included within the contact list… in response to a determination that the alarm level is high, and in response to a determination that the alarm is low, ignore the alert data.  This would have been obvious for the purpose of displaying notification based on priority of notification as disclosed by D2 (0017). 
Accordingly, applicant’s argument is not persuasive. 

Conclusion
	Applicant’s amendments necessitated any new grounds of rejections presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
See form 892 for additional cited prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144